BERANEK, Judge.
Appellant appeals his conviction of second degree murder on two grounds, both related to admissibility of evidence. We affirm. Evidence of a collateral crime was admissible in this case as it was relevant to negate appellant’s theory of self-defense. See Williams v. State, 110 So.2d 654 (Fla.1959). Furthermore, we find no error in the admission of appellant’s oral statements made at the detention center. Although his parents were notified that appellant had been arrested, they were not told of the interrogation. Notification under Section 39.03(3)(a), Florida Statutes (1981), is merely to advise the parents of a juvenile’s whereabouts. Even if there had been no notification, this failure is not controlling. Admission of a juvenile’s statements depends upon their voluntariness considered in the light of the totality of the circumstances. Doerr v. State, 383 So.2d 905 (Fla.1980), Batch v. State, 405 So.2d 302 (Fla. 4th DCA 1981).
.AFFIRMED.
LETTS and HERSEY, JJ., concur.